Filed 10/6/20 P. v. Barajas CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C091695

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE000822)

           v.

 JOSEPH TELEVERA BARAJAS,

                    Defendant and Appellant.

         While defendant Joseph Televera Barajas was incarcerated, he knowingly and
unlawfully possessed methamphetamine in a usable amount. Defendant was charged
with possession of methamphetamine in prison. (Pen. Code,1 § 4573.6.) It was further
alleged that defendant had two prior strike convictions. (§§ 667, subds. (b)-(i), 1170.12.)
Pursuant to a plea agreement, the prosecutor amended the complaint to charge the lesser-
related offense of violation of section 4573.8. Defendant pled no contest to the charge as
amended and admitted one prior strike conviction. The second prior strike conviction
was stricken.



1        Undesignated statutory references are to this code.

                                                             1
         The trial court imposed the low term of 16 months, doubled to two years eight
months for the prior strike conviction. The court ordered defendant to pay a conviction
assessment fee of $30 (Gov. Code, § 70373), a court operations assessment fee of $40
(§ 1465.8), and a restitution fine of $300 (§ 1202.4, subd. (b)), with an additional $300
parole revocation fine, which was stayed pending successful completion of parole
(§ 1202.45). No custody credits were awarded because defendant was incarcerated on
another sentence.
         Defendant filed a notice of appeal but did not obtain a certificate of probable
cause.
                                        DISCUSSION
         We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1969) 25 Cal.3d at p. 436.) Defendant was advised by counsel of his right to
file a supplemental brief within 30 days from the date the opening brief was filed. More
than 30 days have elapsed, and defendant has not filed a supplemental brief. Having
undertaken an examination of the entire record pursuant to Wende, we find no arguable
error that would result in a disposition more favorable to defendant. Accordingly, we
affirm the judgment.
                                        DISPOSITION
         The judgment is affirmed.
                                                   /s/
                                                   Robie, J.
We concur:

/s/
Blease, Acting P. J.

/s/
Murray, J.


                                               2